Case: 18-15004   Date Filed: 04/10/2019   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-15004
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 3:11-cr-00030-LC-CJK-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

THOMAS STACEY MCDONALD,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                             (April 10, 2019)

Before ED CARNES, Chief Judge, JILL PRYOR and ANDERSON, Circuit
Judges.

PER CURIAM:
              Case: 18-15004    Date Filed: 04/10/2019   Page: 2 of 2


      Megan Saillant, appointed counsel for Thomas McDonald in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and the revocation of McDonald’s supervised release and his

sentence are AFFIRMED.




                                         2